        Case 3:15-cv-00675-JBA Document 1771 Filed 02/24/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,                           Civil No. 3:15cv675 (JBA)
        Plaintiff,
        v.
  IFTIKAR AHMED,                        February 24, 2021
        Defendant, and

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


     RULING DENYING DEFENDANT’S MOTION TO HOLD THE SEC IN CONTEMPT

       Defendant moves this Court to hold the Securities and Exchange Committee (SEC) in

contempt for allegedly violating the “stay of litigation” portion of the Order Appointing

Receiver (Order). (Def.’s Mem. in Supp. of Def.’s Mot. to Find and Sanction the SEC for

Contempt of Court Order [Doc. # 1139] at 6-7.) In that Order, the Court imposed a stay of

litigation on “the following civil proceedings, excluding the instant enforcement action

including appeals, and related actions of the SEC,” and listed the types of proceedings that

should be stayed. (Order Appointing Receiver [Doc. # 1070] at 13.) Defendant argues that

continued discovery in the enforcement action brought against him in the U.S. District

Court for the District of Massachusetts, SEC v. Kanodia, et al., No. 1:15-cv-13042-ADB (D.

Mass.) (“Massachusetts Case”), violates that stay and requests that this Court sanction the

SEC for its continued action in that case. (Def.’s Mem. at 6-7.) The SEC opposes ([Doc.
          Case 3:15-cv-00675-JBA Document 1771 Filed 02/24/21 Page 2 of 3

Draft EYES_Feb24


#1153]), and the Receiver “does not view the Commission’s actions with respect to [the

Massachusetts Case] as in any way violative of the Order [], let alone contemptuous.”

(Statement of Receiver’s Position Regarding Def.’s Mot. [Doc. # 1156] at 2.)1 This Court

agrees.

         The Massachusetts Case was filed on April 2, 2015, followed by the filing of this

enforcement action, also brought by the SEC, on May 6, 2015, and seeks redress for

unlawful securities transactions. The Court’s reference to “related actions of the SEC”

covered other SEC cases, like the Massachusetts Case, that were ongoing at the time of the

Order.

         As set forth below, the following civil proceedings, excluding the instant
         enforcement action including appeals, and related actions of the SEC are stayed until
         further Order of this Court:

                All civil legal proceedings or any nature, including, but not limited to,
                bankruptcy proceedings, arbitration proceedings, foreclosure actions, default
                proceedings, or other actions of any nature . . . (such proceedings are
                hereinafter referred to as “Ancillary Proceedings”)


(Order at 13.) Ahmed claims that the absence of a comma after “the SEC” requires a

contrary interpretation. (Def.’s Mem. at 6-7.) His analysis is misplaced.

         Defendant has already tried, and failed, to stay the Massachusetts Case in

accordance with his flawed interpretation of this Court’s Order. (See Pl.’s Notice of Asset

Freeze and Expected Appoint of Receiver in SEC v. Kanodia, et al. [Doc. # 1138] ¶ 3 n.2.)

Following argument on Defendant’s motion to stay, Judge Burroughs reasoned,

         The way I read this is that it says, “The following civil proceedings”, and then it's a
         list of civil proceedings that follow a colon. So I think anything before the colon is
         meant to be excluded. I'm going to take that to mean that the instant enforcement
         action and related actions of the SEC are excluded.



1 The Receiver states that the “asset freeze proposed in the [Massachusetts] Case would be subject and
subordinate in payment and priority” to liquidation in this case, and thus will not impact the ability of the
Receiver to satisfy the judgment of the Court from the Receivership Estate. (Id. at 2 (internal quotation
omitted).)

                                                     2
        Case 3:15-cv-00675-JBA Document 1771 Filed 02/24/21 Page 3 of 3

Draft EYES_Feb24


(Ex. A to Pl.’s Opposition to Def.’s Mot. [Doc. # 1153-1] at 8.) Judge Burroughs correctly

construed this Order. Inasmuch as the Court’s enforcement order does not enumerate the

Massachusetts Case as one to be stayed, the SEC’s continuation with the Massachusetts case

does not violate any extant Court order, and Defendant’s motion for contempt fails. (See

Statement of Receiver at 2.)

       For the foregoing reasons, Defendant’s motion to hold the SEC in contempt [Doc. #

1139] is DENIED.




                                           IT IS SO ORDERED.

                                           ____________________/s/_______________________________

                                           Janet Bond Arterton, U.S.D.J.

                           Dated at New Haven, Connecticut this 24th day of February 2021.




                                              3
